Lane, J.
In 1968 the State Legislature enacted statutes respecting urban development. (L. 1968, ch. 174.) The Governor, in a special message to the Legislature, urged the enactment of such a program, stating in part, “ The need to transform our urban core areas into decent places to live in and work in is the priority domestic challenge confronting this Nation.” (N. Y. Legis. Annual, 1968, p. 434,) It was significant that in his message concerning the suggested powers of the proposed “ New York State Urban Development Corporation ” the Governor recognized the necessity for said Corporation to operate free and unfettered by local restrictions. He stated, “ The Corporation would have the right to acquire land in urban core areas by purchase or condemnation. It could undertake the development of projects utilizing modern standards, concepts and designs, exempt from local restrictions, in much the same way as the State University Construction program is building State University campuses with such outstanding results.” (N. Y. Legis. Annual, 1968, p. 437.)
*397In enacting these statutes the Legislature made a statement of findings and express purposes which reiterated the same goals and objectives as articulated by the Governor (New York State Urban Development Corporation Act, § 2).
The direction of the corporation was placed in the hands of mature, responsible individuals (§4).
The challenge raised by plaintiff at Special Term was that the statute enacted involved “ property, affairs or government ” of a municipality and therefore could only be enacted in consonance with Home Buie provisions (see New York State Constitution, art. IX, § 2).
The test of violation of Home Buie is whether or not the allegedly violative act is general or local in its effect (Matter of Mayor, etc. of the City of New York [Elm St.], 246 N. Y. 72, 76). If the act is general in effect, then it is not violative of Home Buie and if otherwise, then it is. The Court of Appeals has ruled that housing is a matter of State-wide concern (Adler v. Deegan, 251 N. Y. 467; City of New York v. State of New York, 67 Misc 2d 513, affd. without opn. 31 N Y 2d 804); for another example of a matter of State-wide concern, see City of New York v. Town of Colchester (66 Misc 2d 83).
The statute at bar, therefore, was not enacted in violation of Home Buie.
On appeal, the plaintiff, while conceding that the corporation has the power to override construction laws and ordinances, contends that the corporation does not have the power to override zoning regulations.
A reading of the statute in conjunction with the Governor’s message and the statement of legislative intent leads to the conclusion that the corporation was to be unhampered by the impenetrable layers of bureaucratic red tape in order to speedily achieve its goals. The right to override zoning regulations must therefore be included since, absent that power, the corporation could be easily and effectively blocked in any proposed project.
We therefore find that implicit in the powers granted to the corporation was the power to override local zoning regulations. This would give the full breath of life to statutes with the worthwhile goal of “lighting a candle” rather than “cursing the darkness.”
Accordingly, the judgment appealed from, declaring the validity and constitutionality of subdivision (3) of section 16 of1 the New York State Urban Development Corporation Act, insofar as it exempts urban development corporation projects from *398zoning laws and regulations, and other local laws, should be affirmed, without costs or disbursements.